Case 1:19-cv-02518-VEC Document 117 Filed 11/11/19 Page 1iof1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

see e eee eee eee ee ewe ewee eee ewe eens eee ee ew oe xX
GOLDEN GOOSE DELUXE BRAND d/b/a
GOLDEN GOOSE SPA,

Plaintiff, CIVIL ACTION

19-cv-2518 (VEC)
- against - SATISFACTION OF JUDGMENT

AIERBUSHE, e¢ al.

Defendants.
ee e-Vxnxexexs ewe ew eee esses ee eee ew ewe ew ew ew ew eee ee ewe x

WHEREAS, a judgment was entered in the above action on the 16" day of
October, 2019 in favor of Plaintiff Golden Goose Deluxe Brand d/b/a Golden Goose SpA, and
against Defendant gerhxcop in the amount of $75,000.00, and said judgment having been
satisfied, and it is certified that there are no outstanding executions with any Sheriff or Marshall.
THEREFORE, satisfaction of said judgment is hereby acknowledged, and the
Clerk of the Court is hereby authorized and directed to make an entry of the satisfaction on the

docket of said judgment against Defendant gerhxcop.

Dated: November 6, 2019 Respectfully submitted,

EPSTEIN PR
BY: ZA

Brieanne Seutt¥ (BS 3711)

bscully(@ipcounselors.com
60 East 42nd Street, Suite 2520

New York, New York

  
 
 

       
 

NOAH D. RO New York, NY 10165
Notary p DMAN -
Re cei Sua agi New York Telephone: = (212) 292-5390

 
 

coualitied In Wes 6249146

Commission Expire

Facsimile: (212) 292-539]
Attorney for Plaintiff

Golden Goose Deluxe Brand
d/bva Golden Goose SpA

 
 

imc Ster

  
 
